WANAMAKER, J.:
Epitomized Opinion
The parties owned oil and gas leases on a producing oil field. Two of the parties, it was claimed by the third, failed to pay their part of the expense in the proper operation of the leases, and that by reason thereof the property was depreciating in value, also that they were the owners as tenant in common of leasehold rights, and it was asked that the property might be partitioned among the co-tenants. Held:
That an oil and gas lease and the appurtenances necessary to develop the lands for the production of oil and gas is partitionable, either under the statute, 12026 GC., or in equity.